Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered April 6, 1987, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. No questions of fact have been raised or considered.
We find, and the People concede, that the trial court committed reversible error by submitting to the jury, over the defense counsel’s objection, a verdict sheet containing not only the crimes charged and the possible verdicts thereon (see, CPL 310.20 [2]), but also certain elements of those charges (see, People v Nimmons, 72 NY2d 830; People v Owens, 69 NY2d 585; People v Sotomayer, 173 AD2d 500). In view of this determination it is not necessary to reach the defendant’s remaining contentions. Thompson, J. P., Brown, Eiber and Harwood, JJ., concur.